
	

116 HR 1010 RH: To provide that the rule entitled “Short-Term, Limited Duration Insurance” shall have no force or effect.
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 29
		116th CONGRESS1st Session
		H. R. 1010
		[Report No. 116–43, Parts I and II]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2019
			Ms. Castor of Florida (for herself, Ms. Barragán, Mr. Horsford, Ms. Moore, Ms. Underwood, and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			April 29, 2019
			Reported from the Committee on Education and Labor
		
		May 10, 2019Additional sponsors: Mr. Welch, Ms. Schakowsky, Mr. Kennedy, Mr. Ruiz, Mrs. Dingell, Mr. Rush, Mr. Pallone, Ms. Matsui, Ms. Eshoo, Ms. Clarke of New York, Ms. Shalala, Mr. Van Drew, Ms. Wild, Ms. McCollum, Mr. Carbajal, Mr. Case, Mr. Grijalva, Mr. Moulton, Mr. Kilmer, Ms. Mucarsel-Powell, and Mr. LangevinMay 10, 2019Reported from the Committee on Energy and CommerceMay 10, 2019Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To provide that the rule entitled Short-Term, Limited Duration Insurance shall have no force or effect.
	
	
 1.Short-term limited duration insurance rule prohibitionThe Secretary of Health and Human Services, the Secretary of the Treasury, and the Secretary of Labor may not take any action to implement, enforce, or otherwise give effect to the rule entitled Short-Term, Limited Duration Insurance (83 Fed. Reg. 38212 (August 3, 2018)), and the Secretaries may not promulgate any substantially similar rule.
		
	
		May 10, 2019
		Reported from the Committee on Energy and CommerceMay 10, 2019Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
